Chief Justice Sharp
dissenting.
For the reasons stated by Chief Justice Bobbitt in his dissent in State v. Bryant, 280 N.C. 551, 559, 187 S.E. 2d 111, 116 (1972), and State v. Arnold, 284 N.C. 41, 52, 199 S.E. 2d 423, 430 (1973) (opinions in which I concurred), I would award a new trial on account of the court’s failure to submit assault with intent to commit rape as a possible verdict. However, since the majority find no error in the trial below, for the reasons stated in my dissenting opinion in State v. Williams, 286 N.C. 422, 434, 212 S.E. 2d 113, 123 (1975), I dissent as to the death sentence and vote to remand for the imposition of a sentence of life imprisonment.